Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gary Williams, Registration No. 31,066 on 01/20/2022.

The claims have been amended as the following:
(Currently Amended) A method, comprising:
at an electronic device with a touch-sensitive surface and a display, wherein the device includes one or more sensors to detect intensity of contacts with the touch-sensitive surface:
displaying on the display a user interface that includes a plurality of icons in a predefined area on the display, wherein the plurality of icons include a respective icon, the predefined area has a boundary, and the displayed user interface includes one or more regions outside the predefined area; 
detecting a plurality of gestures, wherein each gesture of the plurality of gestures includes:
	a contact on the touch-sensitive surface while a focus selector is over the respective icon; and 
	subsequent movement of the contact across the touch-sensitive surface that corresponds to movement of the focus selector outside of the predefined area; and
in response to detecting a respective gesture of the plurality of gestures:
based on a determination that the contact had a maximum intensity during the respective gesture of the plurality of gestures that was below a respective intensity threshold:
		displaying an indication that the respective gesture of the plurality of gestures is being performed during the respective gesture, wherein displaying the indication that the respective gesture is being performed includes moving the respective icon in accordance with movement of the contact during the respective gesture of the plurality of gestures; and
		retaining the respective icon in the predefined area after the respective gesture has ended; and 
	based on a determination that the contact reached an intensity during the respective gesture that was above the respective intensity threshold:
		moving the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures; and 
		removing the respective icon from the predefined area during the respective gesture, wherein the respective icon is not displayed in the predefined area upon completion of the respective gesture; 
wherein during a first gesture of the plurality of gestures, a contact of the first gesture has a maximum intensity below the respective intensity threshold, and during a second gesture of the plurality of gestures, a contact of the second gesture has a maximum intensity above the respective intensity threshold. 
(Currently Amended) The method of claim 1, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed includes:
changing an appearance of the respective icon in the predefined area; and 
while displaying the respective icon with the changed appearance on the display, moving a representation of the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures.
(Currently Amended) The method of claim 1, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed includes, while maintaining the respective icon in a fixed location in the predefined area, moving a cursor on the display in the movement of the contact during the respective gesture of the plurality of gestures. 
(Previously Presented) The method of claim 1, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed during the respective gesture of the plurality of gestures, in accordance with the determination that the contact had a maximum intensity during the respective gesture of the plurality of gestures that was below the respective intensity threshold, includes, constraining movement of the respective icon to the predefined area of the user interface, while moving the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures.
(Original) The method of claim 1, including:
detecting a tap gesture on the touch-sensitive surface while the focus selector is over the respective icon; and
in response to detecting the tap gesture, launching a respective application associated with the respective icon. 
(Previously Presented) The method of claim 1, including, prior to detecting an end of the respective gesture of the plurality of gestures:
in accordance with a determination that the contact reached an intensity during the respective gesture of the plurality of gestures that was above the respective intensity threshold, prior to removing the respective icon from the predefined area, displaying a visual indication that the respective icon will be removed from an application dock. 
(Currently Amended) An electronic device, comprising:
a display; 
a touch-sensitive surface;
one or more sensors to detect intensity of contacts with the touch-sensitive surface;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

detecting a plurality of gestures, wherein each gesture of the plurality of gestures includes:
	a contact on the touch-sensitive surface while a focus selector is over the respective icon; and 
	subsequent movement of the contact across the touch-sensitive surface that corresponds to movement of the focus selector outside of the predefined area; and
in response to detecting a respective gesture of the plurality of gestures:
	based on a determination that the contact had a maximum intensity during the respective gesture of the plurality of gestures that was below a respective intensity threshold:
		displaying an indication that the respective gesture of the plurality of gestures is being performed during the respective gesture, wherein displaying the indication that the respective gesture is being performed includes moving the respective icon in accordance with movement of the contact during the respective gesture of the plurality of gestures; and
		retaining the respective icon in the predefined area after the respective gesture has ended; and
	based on a determination that the contact reached an intensity during the respective gesture that was above the respective intensity threshold:
		moving the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures; and 
		removing the respective icon from the predefined area during the respective gesture, wherein the respective icon is not displayed in the predefined area upon completion of the respective gesture.
(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a touch-sensitive surface, and one or more sensors to detect intensity of contacts with the touch-sensitive surface, cause the electronic device to: 

detect a plurality of gestures, wherein each gesture of the plurality of gestures includes:
	a contact on the touch-sensitive surface while a focus selector is over the respective icon; and 
	subsequent movement of the contact across the touch-sensitive surface that corresponds to movement of the focus selector outside of the predefined area; and
in response to detecting a respective gesture of the plurality of gestures:
	based on a determination that the contact had a maximum intensity during the respective gesture of the plurality of gestures that was below a respective intensity threshold:
		display an indication that the respective gesture of the plurality of gestures is being performed during the respective gesture, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed includes moving the respective icon in accordance with [[the]] movement of the contact during the respective gesture of the plurality of gestures; and
		retain the respective icon in the predefined area after the respective gesture has ended; and
	based on a determination that the contact reached an intensity during the respective gesture that was above the respective intensity threshold:
		move the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures; and 
		remove the respective icon from the predefined area during the respective gesture, wherein the respective icon is not displayed in the predefined area upon completion of the respective gesture.
(Previously Presented) The method of claim 1, wherein the respective gesture of the plurality of gestures begins with a first contact and ends with a liftoff.

changing an appearance of the respective icon in the predefined area; and 
while displaying the respective icon with the changed appearance on the display, moving a representation of the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures.
(Currently Amended) The electronic device of claim 7, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed includes, while maintaining the respective icon in a fixed location in the predefined area, moving a cursor on the display in accordance with the movement of the contact during the respective gesture of the plurality of gestures. 
(Previously Presented) The electronic device of claim 7, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed during the respective gesture of the plurality of gestures, in accordance with the determination that the respective gesture of the plurality of gestures had a maximum intensity during the respective gesture of the plurality of gestures that was below the respective intensity threshold, includes, constraining movement of the respective icon to the predefined area of the user interface, while moving the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures.
(Previously Presented) The electronic device of claim 7, wherein the one or more programs include instructions for:
detecting a tap gesture on the touch-sensitive surface while the focus selector is over the respective icon; and
in response to detecting the tap gesture, launching a respective application associated with the respective icon. 
(Previously Presented) The electronic device of claim 7, wherein the one or more programs include instructions for, prior to detecting an end of the respective gesture of the plurality of gestures:

(Previously Presented) The electronic device of claim 7, wherein the respective gesture of the plurality of gestures begins with a first contact and ends with a liftoff.
(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed includes:
changing an appearance of the respective icon in the predefined area; and 
while displaying the respective icon with the changed appearance on the display, moving a representation of the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures.
(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed includes, while maintaining the respective icon in a fixed location in the predefined area, moving a cursor on the display in accordance with the movement of the contact during the respective gesture of the plurality of gestures. 
(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein displaying the indication that the respective gesture of the plurality of gestures is being performed during the respective gesture of the plurality of gestures, in accordance with the determination that the contact had a maximum intensity during the respective gesture of the plurality of gestures that was below the respective intensity threshold, includes, constraining movement of the respective icon to the predefined area of the user interface, while moving the respective icon in accordance with the movement of the contact during the respective gesture of the plurality of gestures.

detect a tap gesture on the touch-sensitive surface while the focus selector is over the respective icon; and
in response to detecting the tap gesture, launch a respective application associated with the respective icon. 
(Previously Presented) The non-transitory computer readable storage medium of claim 8, wherein the one or more programs include instructions which, when executed by the electronic device, cause the electronic device to, prior to detecting an end of the respective gesture of the plurality of gestures:
in accordance with a determination that the contact reached an intensity during the respective gesture of the plurality of gestures that was above the respective intensity threshold, prior to removing the respective icon from the predefined area, display a visual indication that the respective icon will be removed from an application dock. 

(New) The non-transitory computer readable storage medium of claim 8, wherein the respective gesture of the plurality of gestures begins with a first contact and ends with a liftoff.

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 7, and 8 when taken in the context of the claims as a whole.
In addition to the applicants arguments/remarks submitted on 12/16/2021, at best the prior arts of record disclose, specifically for claim 1: 
Astala (US 6590568 B1) discloses A method, comprising: at an electronic device with a touch-sensitive surface and a display, wherein the device includes one or more sensors to detect intensity of contacts with the touch-sensitive surface (Figs. 1-6; abs., col. 2 [line 19]): displaying on the display a user interface that includes a plurality of icons in a predefined area on the display, wherein the plurality of icons include a respective icon, the predefined area has a boundary, and the displayed user interface includes one or more regions outside the predefined area (Figs. 1-6; col. 9 [line 3]); detecting a plurality of gestures, wherein each gesture includes: a contact on the touch-sensitive surface while a focus selector is over the respective icon; and subsequent movement of the contact across the touch-sensitive surface that corresponds to movement of the focus selector outside of the predefined area (Figs. 1-6; col. 8 [line 58], col 9 [line 16], col. 9 [line 41]); and in response to detecting a respective gesture of the plurality of gestures: in accordance with a determination that the contact had an intensity during the respective gesture that was below a respective intensity threshold: retaining the respective icon in the predefined area (Figs. 1-6; col. 9 [line 26]); in accordance with a determination that the contact reached an intensity during the respective gesture that was above the respective intensity threshold: removing the respective icon from the predefined area after the respective gesture has ended (Figs. 1-6; col. 9 [line 41])
Hoshino (US 20040021643 A1) discloses  in accordance with a determination that the contact had a maximum intensity during the respective gesture that was below a respective intensity threshold: displaying an indication that the respective gesture is being performed during the respective gesture, wherein displaying the indication that the gesture is being performed includes moving the respective icon in accordance with the movement of the contact during the gesture; and retaining the respective icon in the predefined area after the respective gesture has ended (Hoshino Figs. 1-21; [0107-0113]); in accordance with a determination that the contact reached an intensity during the respective gesture that was above the respective intensity threshold: moving the respective icon in accordance with the movement of the contact during the respective gesture; and performing an action after the respective gesture has ended (Figs. 1-21; [0054], [0109], [0112], [0114]); and wherein during a first gesture of the plurality of gestures, a contact of the first gesture has a maximum intensity below the respective intensity threshold, and during a second gesture of the plurality of gestures, a contact of the second gesture has a maximum intensity above the respective intensity threshold (Figs. 1-21; [0054], [0109], [0113-0114])
In addition to the applicants arguments/remarks submitted on 12/16/2021, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 7, and 8 as a whole.
Thus, claims 1-21 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143